PER CURIAM.
The plaintiff, an assignee, sues for printing work done and labor performed by his assignors, the Mail & Express Job Print, a domestic corporation. The sole question in the case was whether one Wray, who contracted for the work to be done, was the agent of the defendant and authorized to order the work sued for. Upon this question there was a conflict of evidence. The testimony consists of 90 pages of typewritten matter, and We have read it carefully. We think there was direct, as well as inferential, evidence from which the court below was justified in resolving that question in favor of the .plaintiff. Some errors in the exclusion of testimony offered by the defendant appear in the record, but none that necessitate a reversal of the judgment. Judgment affirmed, with costs.